822 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alexander PRINCE, Plaintiff-Appellant,v.Florence County Complex Officer BROWN, Defendant-Appellee,andWayne Slain, Assaulter, Defendant.
No. 87-7505.
United States Court of Appeals, Fourth Circuit.
Submitted May 1, 1987.Decided June 12, 1987.

Before RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
Alexander Prince, appellant pro se.
Charles Dexter Powers, Sr., Wright, Powers & McIntosh, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate* discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Prince v. Florence County, C/A No. 85-852 (D.S.C., Dec. 30, 1986).


2
AFFIRMED.



*
 The court declined to accept footnote three of the magistrate's report